Case: 21-40869      Document: 00516406376         Page: 1     Date Filed: 07/25/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           July 25, 2022
                                  No. 21-40869
                                                                          Lyle W. Cayce
                                Summary Calendar                               Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Jose Delfides Flores-Lopez,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 7:20-CR-684-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Jose Delfides Flores-Lopez pled guilty to illegal reentry. After this
   court vacated his initial sentence in a prior appeal, the district court adopted
   a Sentencing Guidelines range of 30 to 37 months in prison and imposed a
   term of 46 months. Flores-Lopez argues that this sentence is procedurally


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40869      Document: 00516406376             Page: 2   Date Filed: 07/25/2022




                                       No. 21-40869


   unreasonable when viewed as a departure and substantively unreasonable as
   either a departure or a variance.
          This court recognizes three types of sentences: (1) a sentence within
   a properly calculated Guidelines range, (2) a sentence that includes a
   departure as authorized by the Guidelines, and (3) a variance outside the
   Guidelines. United States v. Brantley, 537 F.3d 347, 349 (5th Cir. 2008).
   Because Flores-Lopez’s sentence can be affirmed as a variance, we need not
   address his challenge to its propriety as a departure. See United States v. Gas
   Pipe, Inc., 997 F.3d 231, 242 (5th Cir.), cert. denied, 142 S. Ct. 484 (2021).
          Our review of substantive reasonableness in sentencing is for an abuse
   of discretion. Gall v. United States, 552 U.S. 38, 51 (2007). The record shows
   that the district court listened to Flores-Lopez and his counsel, considered
   the 18 U.S.C. § 3553(a) factors, and made an individualized assessment based
   on the facts of the case. Although Flores-Lopez suggests the district court
   could not rely on factors already incorporated by the Guidelines to support a
   variance, he is mistaken. See Brantley, 537 F.3d at 350.
          AFFIRMED.




                                            2